DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-18 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Therefore the rejections of claims 1-18 are hereby maintained.
Regarding claims 1-18, Applicant argues that the combination of Wang-Bilobrov-Chiarandini does not disclose or suggest the features of claims 1, 7, and 13. Specifically Applicant argues that there is no proper or sufficient reason, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify Wang, Bilobrov, and Chiarandini or to combine reference teachings to achieve the claimed invention, and that neither Wang nor Bilobrov addresses clickbait and Chiarandini uses a different approach for clickbait. 
Examiner respectfully disagrees. The claims does not recite clickbait. Wang discloses:
in response to a request for video content items matching at least one criterion, identifying, using the control circuitry, a plurality of video content items that are linked to respective image content items (Wang, para’s 0063-0070, fig. 3B, in response to a media search request comprising a search parameter having a value, identifying a plurality of thumbnails, each thumbnail represents a respective media program; the user may then select the thumbnail, as shown in block 322. A message identifying the selected thumbnail or the associated media program is provided to the media program provider, which retrieves the media program associated with the thumbnail). 
Wang discloses receive a plurality of thumbnails and select one of the thumbnails corresponding to a media program, as described above, but does not explicitly disclose:
determining, using the control circuitry, for each of the plurality of video content items whether a video content item corresponds to a respective image content item;
causing, using the control circuitry, to be provided information identifying the plurality of video content items.
for each video content item of the plurality of video content items that corresponds to a respective image content item, causing, using the control circuitry, to be provided an indicator that correspondence has been verified
Bilobrov discloses:
determining, using the control circuitry, for each of the plurality of video content items whether a video content item corresponds to a respective image content item; for each video content item of the plurality of video content items that corresponds to a respective image content item, confirming/verifying, using the control circuitry, that correspondence has been verified (Bilobrov, para. 0091, determine whether there is a match between a thumbnail and a frame of a reference content item; if there is a match, then the combined fingerprint matching module can confirm/verify that the correspondence has been verified, using fingerprint, between the matching frames of the content item and the reference content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bilobrov’s features into Wang’s invention for enhancing user’s search experience by fact checking the media content based on respective representative thumbnails.
Wang-Bilobrov discloses for each video content item of the plurality of video content items that corresponds to a respective image content item, confirming, using the control circuitry, that correspondence has been verified, as described above, but does not explicitly disclose causing, using the control circuitry, to be provided an indicator for the correspondence.
Chiarandini discloses causing, using the control circuitry, to be provided an indicator for the correspondence (Chiarandini, para. 0003, playlist of media items could include misleading and clickbait content to target unsuspecting users; para’s 0039 and 0049, generating a GOOD label for a playlist with a high quality score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chiarandini’s features into Wang- Bilobrov’s invention for enhancing user’s search experience by providing ground truth indicators of media items received from search result.
As to any other arguments not specifically addressed, they are the same as those discussed above. 

Response to Amendments
4.	The non-statutory double patenting rejection is suspended, per Applicant‘s request, until an indication of allowable subject matter is made in one or both applications. 

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

6.	Claims 1-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang et al. (US Publication 2010/0211584, hereinafter Wang) in view of Bilobrov (US Publication 2017/0372142), and further in view of Chiarandini et al. (US Publication 2021/0004398, hereinafter Chiarandini). 
Regarding claim 1, Wang discloses a computer-implemented method for filtering video content items comprising: 
in response to a request for video content items matching at least one criterion, identifying, using the control circuitry, a plurality of video content items that are linked to respective image content items (Wang, para’s 0063-0070, fig. 3B, in response to a media search request comprising a search parameter having a value, identifying a plurality of thumbnails, each thumbnail represents a respective media program; the user may then select the thumbnail, as shown in block 322. A message identifying the selected thumbnail or the associated media program is provided to the media program provider, which retrieves the media program associated with the thumbnail). 
Wang discloses receive a plurality of thumbnails and select one of the thumbnails corresponding to a media program, as described above, but does not explicitly disclose:
determining, using the control circuitry, for each of the plurality of video content items whether a video content item corresponds to a respective image content item;
causing, using the control circuitry, to be provided information identifying the plurality of video content items.

Bilobrov discloses:
determining, using the control circuitry, for each of the plurality of video content items whether a video content item corresponds to a respective image content item; for each video content item of the plurality of video content items that corresponds to a respective image content item, confirming/verifying, using the control circuitry, that correspondence has been verified (Bilobrov, para. 0091, determine whether there is a match between a thumbnail and a frame of a reference content item; if there is a match, then the combined fingerprint matching module can confirm/verify that the correspondence has been verified, using fingerprint, between the matching frames of the content item and the reference content item).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bilobrov’s features into Wang’s invention for enhancing user’s search experience by fact checking the media content based on respective representative thumbnails.
Wang-Bilobrov discloses for each video content item of the plurality of video content items that corresponds to a respective image content item, confirming, using the control circuitry, that correspondence has been verified, as described above, but does not explicitly disclose causing, using the control circuitry, to be provided an indicator for the correspondence.
Chiarandini, para. 0003, playlist of media items could include misleading and clickbait content to target unsuspecting users; para’s 0039 and 0049, generating a GOOD label for a playlist with a high quality score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chiarandini’s features into Wang- Bilobrov’s invention for enhancing user’s search experience by providing ground truth indicators of media items received from search result.

Regarding claim 2, Wang-Bilobrov-Chiarandini discloses the method of claim 1, wherein determining for each of the plurality of video content items whether a video content item corresponds to a respective image content item comprises determining whether the video content item and the respective image content item both depict a particular subject (Chiarandini, para’s 0003, 0049, “Clickbait" detection of the headline and misleading subject; the bait headline or misleading subject may not be found in the media content).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 3, Wang-Bilobrov-Chiarandini discloses the method of claim 1, wherein determining for each of the plurality of video content items whether the video content item corresponds to a respective image content item comprises determining whether the respective image content items comprises at least a portion of any frame of the video content item (Bilobrov, para. 0012, obtain a set of bits corresponding to at least one first frame in the set of frames from which the video fingerprint was generated, identify at least one candidate frame based at least in part on a first portion of the set of bits, and determine that a Hamming distance between the set of bits corresponding to the first frame and a set of bits corresponding to the candidate frame satisfies a threshold value).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 4, Wang-Bilobrov-Chiarandini discloses the method of claim 1, wherein determining for each of the plurality of video content items whether the video content item corresponds to the respective image content item comprises determining that the video content item and the respective image content item depict related subject matter (Chiarandini, para’s 0003, 0049, “Clickbait" detection of the headline and misleading content; the media content may be directed to a subject matter different than the bait headline).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 5, Wang-Bilobrov-Chiarandini discloses the method of claim 1, wherein information identifying video content items that do not correspond to respective image content items comprises information indicating that the video content items have failed a verification (Bilobrov, para. 0091, determine whether there is a match between a thumbnail and a frame of a reference content item; if there is no match, then the combined fingerprint matching module can confirm/verify that the correspondence has failed the verification, using fingerprint, between the matching frames of the content item and the reference content item; Chiarandini, para. 0003, playlist of media items could include misleading and clickbait content to target unsuspecting users; para’s 0039 and 0049, generating a BAD label with low quality score indicates the video content items have failed a verification). 
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 6, Wang-Bilobrov-Chiarandini discloses the system of claim 1, wherein the respective image content item comprises at least one of a representative image, an embedded image, a thumbnail, a textual description, an animation, or a URL (Wang, para. 0012, thumbnail of the media program).

Regarding claims 7, this claim comprises limitations substantially the same as claim 1; therefore it is rejected by the same rationale set forth.
Wang-Bilobrov-Chiarandini further discloses control circuitry (see Wang, para. 0042, special purpose processor 204B may also be hardwired through circuit design to perform some or all of the operations to implement the present invention).

Regarding claims 13, this claim comprises limitations substantially the same as claim 1; therefore it is rejected by the same rationale set forth.
Wang-Bilobrov-Chiarandini further discloses computer-readable medium (see Wang, para. 0045, computer-readable medium).

Regarding claims 8-12 and 14-18, these claims comprise limitations substantially the same as claims 2-6; therefore they are rejected by the same rationale set forth.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LOI H TRAN/Primary Examiner, Art Unit 2484